DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are currently pending. 
Terminal Disclaimer
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,793,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 16629472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections of record have been overcome as follows The 35 USC 103 rejection of record is overcome by the 35 USC 102(b)(2)(a) exclusion as the applied Abela reference and the instant application have a common assignee (Vertex). Also, the double patenting 
Claims 4-6 of US Patent 10,793,547 are directed to a generic composition of instantly claimed compound (I), compound (II) and compound (III). Instant claims 1-9 are directed to a subgenus of the composition embraced in claims 4-6 of US Patent 10,793,547, wherein the instant claims correspond to distinct amounts of each component and distinct amounts of pharmaceutically acceptable excipients formulated with compound (I), compound (II) and compound (III).
At the time of invention, the claimed composition was not anticipated in the prior art and there were no teaching nor suggestions within the prior art to combine compound (I) with compound (II) and compound (III) in the disclosed amounts in addition to the required pharmaceutically acceptable excipients in order to arrive at the claimed invention. 
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13 directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement as well as claims 10-11 directed to the process of using the allowable product to treat cystic fibrosis are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628